DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The title of the application is "YTTRIA-CONTAINING SOL-GEL COATING, ITS USE, AND MANUFACTURE". Yttria is yttrium oxide (Y2O3). However, the disclosed sol-gel coating, including the coating at the bottom of Fig. 2, does not contain Y2O3. Accordingly, the title should not include the word "yttria." 
In the specification's brief description of Fig. 2, reference is made to "(C)" (page 10, line 23).  However, Fig. 2 does not contain a reference to "C" (or to "A" and "B"). 
The brief description of Fig. 3A should be made to the entire term "(Fig. 3A)," not merely to "(A)" (page 11, line 2). Analogous changes must be made for the brief descriptions of Fig. 3B, Figs. 4A and 4B, Figs. 8A and 8B, Figs. 17-A-17C (page 11, lines 2, 5, and 16-17; page 12, lines 12-13) and to the description of these drawings on pages 34-36 and 40 (the description of which uses only a parenthetical letter rather than the entire term beginning with "Fig.").
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not contain the term "siloxide" found in original claim 15.

Claim Objections
Claims 1, 13, 15, and 20 are objected to because of the following informalities:  
Regarding claim 1 and structure (II), the subunit "[HO-(HRC)m-]2-y-" must be changed to "[HO-(HRC)m]2-y-" to remove the double hyphen/bond. An analogous change must be made to claim 15.
2-O)x-]-" must be changed to "-(SiR2-O)x-" to remove the double hyphens/bonds and the superfluous brackets. An analogous change must be made to claim 15.
Regarding claim 13 and the illustrated structures, the subunit "-[-(Si(CH3)2-O)30-50]-" must be changed to either "-(Si(CH3)2-O)30-50-" or preferably "-[Si(CH3)2-O]30-50-" to remove the double hyphen/bond and the superfluous brackets.
Regarding claim 20, the meanings of the abbreviations "HPLC" and "GC" must be provided in the claim.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites the term "a sol-gel." The term "sol-gel" is typically used as an adjective rather than as a noun.
The specification teaches that " An exemplary sol-gel precursor, yttrium methoxyethoxide (YMEO), and an exemplary sol-gel active polymer, [bis(hydroxyethyl)amine] (BHEA)-terminated polydimethylsiloxane, can undergo a hydrolysis and polycondensation to form the colloidal system called a sol" (page 25, line 23 to page 26, line 1).
Given that the specification does not provide a special definition for "a sol-gel," the term is interpreted as "a sol-gel material," which the IUPAC defines as "Material formed through a sol-gel process." The IUPAC defines "sol-gel process" as "Process through which a network is formed from solution by a progressive change of liquid precursor(s) into a sol, to a gel, and in most cases finally to a dry network." Accordingly, regarding this limitation, claim 1 is evaluated as a product-by-process claim (see MPEP § 2113).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 8, and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 

(I)
Original claim 7 recites the limitation "wherein the sol-gel precursor is pre-condensed, to form a network comprising a poly-yttroxane, before condensation with the sol-gel active polymer." This limitation is indefinite for the reasons set forth below in the rejections under 35 USC 112 (b).
The limitation regarding forming a network comprising a poly-yttroxane lacks sufficient written description support in the original disclosure, despite appearing verbatim in original claim 7.
The meaning of the limitation "poly-yttroxane" is completely unclear in view of the specification, which does not define the term. Moreover, the examiner could not find this term (or "yttroxane") in any publication other than the instant application. 
Although the term "yttroxane" is similar to the word "siloxane," the original disclosure does not provide written description support for interpreting "yttroxane" as a yttrium analog of siloxane, having yttrium in place of silicon. Likewise, the original disclosure does not provide written description support for interpreting ""poly-yttroxane" as a yttrium analog of silicone (refer to enclosed IUPAC definitions of "siloxanes" and "silicones"). The IUPAC definition of "siloxanes" is reproduced below (bolding added):

Saturated silicon-oxygen hydrides with unbranched or branched chains of alternating silicon and oxygen atoms (each silicon atom is separated from its nearest silicon neighbours by single oxygen atoms). The general structure of unbranched siloxanes is H3Si[OSiH2]nOSiH3. H3Si[OSiH2]nOSiH[OSiH2OSiH3]2 is an example of a branched siloxane. By extension hydrocarbyl derivatives are commonly included.

The best guidance regarding the meaning of "poly-yttroxane" is found in the teaching of the instant specification that Fig. 2 shows an exemplary final structure of a poly-yttroxane-bis-[(hydroxyethyl)amine] (BHEA)-terminated polydimethylsiloxane (BHEA-Y) coating. The bottom portion of Fig. 2 is reproduced below, with annotations:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The only portion of the structure comprising yttrium, and therefore the best candidate for "poly-yttroxane" is within the broken-line box above. The dashed line/bonds attached to oxygen have been annotated with a question mark because their meaning is unclear. The portion of the structure within the broken-line box has a saturated chain of alternating yttrium and oxygen atoms. However, these yttrium atoms are neither a hydride nor a hyrocarbyl derivative of a hydride, instead having a non-chain bond to oxygen rather than hydrogen or carbon. Accordingly, the illustrated moiety of Fig. 2 does not provide written description support for a yttrium analog of polysiloxane or silicones. 
Because the term "poly-yttroxane" is unique to this application, and because the term has not been defined by the specification and does not appear to be a yttrium analog of polysiloxane (or silicone), claims 7 and 8 fail to comply with the written description requirement.

(II)
Original claim 12 is "The capillary of claim 1, which is formed in a solvent comprising an alcohol in at least 50 wt. % of total solvent weight." This claim is indefinite for the reasons set forth below in the rejections under 35 USC 112 (b).
The limitation that the capillary itself, rather than the sol-gel, is formed in a solvent, lacks sufficient written description support in the original disclosure, despite appearing verbatim in original claim 12.
The specification does not teach that the capillary is formed in a solvent, instead teaching that "Inventive sol-gels may be formed in a solvent comprising an alcohol in at least 50 wt. % of 

Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "a sol gel comprising, in reacted form: a sol gel precursor…and a sol-gel active polymer…" This limitation is unclear because it appears to contradict itself. It is unclear what is meant by "in reacted form"? Does the sol gel actually comprise the sol gel precursor and the sol-gel active polymer? It is noted that the instant disclosure does not provide written description support for a sol-gel comprising the claimed sol gel precursor and sol-gel active polymer. Instead, the disclosure teaches a product formed by (i) hydrolysis of yttrium trimethoxyethoxide followed by (ii) polycondensation of yttrium hydroxide [Y(OH)3] into a network (Fig. 2). For purposes of evaluating the claims under 35 USC 112(a) and against the prior art, this limitation of claim 1 is interpreted as "a sol gel prepared from a sol gel precursor…and a sol-gel active polymer…" In other words, regarding this limitation, claim 1 is evaluated as a product-by-process claim (see MPEP § 2113).

Claim 1 recites the limitation "the coating" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 also recites "the coating."
Claim 7 recites the limitation "wherein the sol-gel precursor is pre-condensed, to form a network comprising a poly-yttroxane, before condensation with the sol-gel active polymer," which is written as method steps. It is unclear what relationship this limitation has to the claimed capillary. Is the sol-gel prepared via the recited pre-condensing step and condensation step? Claim 8, which recites the limitation "wherein the sol-gel precursor is hydrolyzed prior to being pre-condensed" is indefinite for the same reason. Is the sol-gel prepared via the hydrolyzing step?
Regarding claims 7 and 8, it is completely unclear what is meant by "pre-condensed." Is pre-condensing a first condensing before a second condensing?
Regarding claim 7, the meaning of the limitation "poly-yttroxane" is completely unclear. The examiner could not find the term in any publication other than the instant application, and the specification does not define the term. Although the term "yttroxane" is similar to the word "siloxane," in view of the specification, "yttroxane" is not interpreted as a yttrium analog of siloxane, having yttrium in place of silicon. Likewise, "poly-yttroxane" is not interpreted as a yttrium analog of silicone (refer to enclosed IUPAC definitions of "siloxanes" and "silicones"). The IUPAC definition of "siloxanes" is reproduced below (bolding added):

Saturated silicon-oxygen hydrides with unbranched or branched chains of alternating silicon and oxygen atoms (each silicon atom is separated from its nearest silicon neighbours by single oxygen atoms). The general structure of unbranched siloxanes is H3Si[OSiH2]nOSiH3. H3Si[OSiH2]nOSiH[OSiH2OSiH3]2 is an example of a branched siloxane. By extension hydrocarbyl derivatives are commonly included.

The best guidance regarding the meaning of "poly-yttroxane" is found in the teaching of the instant specification that Fig. 2 shows an exemplary final structure of a poly-yttroxane-bis-[(hydroxyethyl)amine] (BHEA)-terminated polydimethylsiloxane (BHEA-Y) coating. The bottom portion of Fig. 2 is reproduced below, with annotations:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The only portion of the structure comprising yttrium, and therefore the best candidate for "poly-yttroxane" is within the broken-line box above. The dashed line/bonds attached to oxygen have been annotated with a question mark because their meaning is unclear. The portion of the structure within the broken-line box has a saturated chain of alternating yttrium and oxygen atoms. However, these yttrium atoms are neither a hydride nor a hyrocarbyl derivative of a hydride, instead having a non-chain bond to oxygen rather than hydrogen or carbon. Accordingly, the illustrated moiety of Fig. 2 is not a yttrium analog of polysiloxane or silicones. 
Because the term "poly-yttroxane" is unique to this application, and because the term has not been defined and does not appear to be a yttrium analog of polysiloxane (or silicone), the scope of the claim is unclear.
Regarding claim 11, it is unclear what relationship the recited "sol-gel reagent ratio" has to the claimed capillary, including to sol-gel. Is the sol-gel prepared using the sol-gel reagent ratio?
Claim 11 recites the limitation "the sol-gel polymer." There is insufficient antecedent basis for this limitation because claim 1 recites "a sol-gel active polymer."
Claim 12 is "The capillary of claim 1, which is formed in a solvent comprising an alcohol in at least 50 wt. % of total solvent weight." This is unclear in view of the specification, which teaches that "Inventive sol-gels may be formed in a solvent comprising an alcohol in at least 50 wt. % of total solvent weight." Is the overall capillary formed in a solvent, as literally implied by the claim, or only the sol-gel?
with what the monomers are reacted. (Reacting monomers of YMEO with monomers of BHEA-terminated polydimethylsiloxane?). It is noted that in the embodiment of Fig. 2, BHEA-terminated polydimethylsiloxane is reacted with yttrium hydroxide, not YMEO.
Claim 15 recites the limitation "wherein terminal hydroxyl groups of the sol-gel active polymer are condensed with silanol moieties of the glass surface to form a covalent siloxide bond having a substructure [glass]—Si—[O—(HRC)m-]2-y-HyN-(CHR)n-[-(SiR2-O)x-]…," which is written as a method step. It is unclear what relationship this limitation (and the covalent siloxide bond) has to the claimed capillary. Is the sol-gel prepared via the recited condensing step?
Claim 15 recites the limitation "a covalent siloxide bond having a substructure [glass]—Si—[O—(HRC)m-]2-y-HyN-(CHR)n-[-(SiR2-O)x-]…" This limitation is completely unclear because the illustrated "substructure" is not a bond, although it contains many covalent bonds. Moreover, no portion of the substructure "[glass]—Si—[O—(HRC)m-]2-y-HyN-(CHR)n-[-(SiR2-O)x-]…" appears to be a siloxide moiety.
Regarding claim 15 and the substructure [glass]—Si—[O—(HRC)m-]2-y-HyN-(CHR)n-[-(SiR2-O)x-]…, the meaning of this substructure is unclear when y is zero, as permitted by claim 1. In the case of a sub-substructure "[glass]—Si—[O—(HRC)m]2-N-(CHR)n-…", are there two "[glass]—Si—" moieties bonded respectively to each of the oxygen atoms of the two [O—(HRC)m] nitrogen substituents? It is unclear how a single silicon atom of "[glass]—Si—" could be bonded to both oxygen atoms of the two [O—(HRC)m] nitrogen substituents.
Claim 15 recites the limitation "wherein …—Si—[O— represents a siloxide bond." This limitation is completely unclear because the illustrated "—Si—[O—" is not a bond [singular], although it contains three bonds. Moreover, none of the three bonds appear to be siloxide bond. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 15 recites the limitation "wherein …—Si—[O— represents a siloxide bond in which one of the silanol moieties of the glass surface is condensed with a hydroxyl group of the sol-gel." Claim 1 uses the term "sol-gel" to refer to a coating of the claimed capillary. Does the highlighted limitation of claim 15 refer to an intended use of the claimed sol-gel, or to a means of preparing the sol-gel? In the latter case, it is unclear how a final product (the sol-gel) can be described as having a moiety (a hydroxyl group) that is transformed (via condensing with one of the silanol moieties of the glass surface) in order to prepare itself. Does the sol-gel of the claimed capillary have the hydroxyl group?
Claim 15 recites the limitation "the glass surface." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 13, 14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malik (US 2018/0001298).
Regarding claim 1, Malik discloses a capillary, comprising an inner surface and an outer surface, wherein the inner surface is at least partially coated with a sol-gel (abstract, [0016]), wherein the coating has a thickness in a range of from 1 to 20 microns ([0057]).
As noted above in the rejections under 35 USC 112(b), the indefinite limitation "a sol gel comprising, in reacted form: a sol gel precursor having a structure (I)…and a sol-gel active 
Malik discloses that the sol-gel is a yttrium oxide-based sol-gel hybrid sorbent prepared from a polymer such as poly(siloxane) ([0014]).
Malik does not explicitly disclose that the sol-gel prepared from a sol-gel precursor having a structure (I) and a sol-gel active polymer having a structure (II). However, these limitations are product-by-process limitations. 
The determination of patentability is based upon the structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Given that the claim does not (i) set forth any components of the sol-gel itself, as opposed to synthetic precursors, or (ii) provide detailed explanation of how the sol-gel precursor and the sol-gel active polymer are used to prepare the sol-gel, Malik's yttrium oxide-based sol-gel hybrid sorbent prepared poly(siloxane) is broadly interpreted as capable of being prepared from the claimed sol-gel precursor having a structure (I) and sol-gel active polymer having a structure (II). As evidenced by Fig. 2 of the instant application, a sol-gel precursor of structure (I) is capable of being hydrolyzed to Y(OH)3. The claimed sol-gel is not required to actually comprise either of the amine moieties of the sol-gel active polymer having a structure (II) (or any other moiety), and so these moieties are not interpreted as necessary components of the final sol-gel coating. Because no particulars of the process of using the sol-gel active polymer are claimed, any possible pretreatment of the claimed sol-gel active polymer may be invoked to arrive at Malik's yttrium oxide-based sol-gel hybrid sorbent prepared from poly(siloxane).
Claims 2, 3, 13, and 14 pertain to the R1 and R2 groups of sol-gel precursor of structure (I). However, as evidenced by Fig. 2 of the instant application, a sol-gel precursor of structure (I) is capable of being hydrolyzed to Y(OH)3, and providing a yttrium oxide product that lacks the R1 and R2 groups of sol-gel precursor of structure (I). Accordingly, Malik's yttrium oxide-based sol-gel hybrid sorbent prepared from poly(siloxane) is capable of being prepared from the sol-gel precursor of claims 2, 3, 13, and 14.

Regarding claim 9, the contact angle with water is a function of the hydrophilicity of a substance. The claimed range of 70 to 100 degrees is interpreted as inherent to Malik's yttrium oxide-based sol-gel hybrid sorbent prepared from poly(siloxane) given the similarity to the disclosed sol-gel.
Regarding claim 10, Malik discloses that the sol-gel comprises termini comprising hydroxyalkyl groups (end groups including hydroxyl groups, alkoxy groups, and combinations thereof, [0014]).
Regarding indefinite claim 11, because the sol-gel reagent ratio is not linked to the claimed structure, this is broadly interpreted as an intended use outside of the preparation method to prepare the claimed sol-gel coating.
Regarding claim 16, Malik discloses that the capillary is a fused silica micro-extraction capillary ([0016]).
Regarding claim 18 and 19, Malik discloses an analytical method for analyzing the content of a diluted sample comprising (a) passing a dissolved sample into the capillary of claim 1; (b) passing an eluant through the capillary; (c) desorbing an extracted analyte from the capillary onto an analytical column([0020]); and (d) eluting the analytical column ([0041]).
Regarding claim 20, Malik discloses a method of enhancing analytical sensitivity, the method comprising: combining the capillary of claim 1 in series with an HPLC or GC column ([0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Malik.
Malik does not explicitly disclose that the fused silica capillary is a Type I fused silica. The examiner takes official notice that Type I fused silica is conventional. For the benefit of selecting a conventional fused silica, it would have been obvious to one of ordinary skill in the art at the time of filing that the fused silica capillary of Malik is a Type I fused silica.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
The following prior art disclose CME capillaries having a (non-yttrium) sol-gel hybrid organic-inorganic coating:
Kim ("High pH-resistant, surface-bonded sol–gel titania hybrid organic–inorganic coating for effective on-line hyphenation of capillary microextraction (in-tube solid-
Alhooshani ("Sol–gel approach to in situ creation of high pH-resistant surface-bonded organic–inorganic hybrid zirconia coating for capillary microextraction (in-tube SPME)," Journal of Chromatography A, 2005),
Alhooshani ("Sol-​gel zirconia- and titania-​based surface-​bonded hybrid organic-​inorganic coatings for sample preconcentration and analysis via capillary microextraction in hyphenation with gas chromatography," Dissertation, University of South Florida, 2005), and
Fang (Germania-Based, Sol−Gel Hybrid Organic−Inorganic Coatings for Capillary Microextraction and Gas Chromatography," Anal. Chem. 2007).

The dissertation of Shehzada Muhammad Sajid Jillani ("Development of Sol-Gel Immobilized Sorbent for Capillary Microextraction" King Fahd University of Petroleum & Minerals, 2018) discloses subject matter closely related to the instant invention. Because this document was deposited within a year (16 Oct. 2018) of the filing date of the instant application and was authored by one of the inventors, it does not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797